Guggenheim Equal Weight Enhanced Equity Income Fund 2455 Corporate West Drive Lisle, Illinois 60532 October 24, 2011 Mr. Richard Pfordte Ms. Kimberly Browning U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC20549 Re: Guggenheim Equal Weight Enhanced Equity Income Fund Registration Statement on Form N-2 (File Nos. 333-175662 and 811-22584) Dear Mr. Pfordte and Ms. Browning: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Guggenheim Equal Weight Enhanced Equity Income Fund hereby requests acceleration of the effective date of the above-captioned Registration Statement so that it may become effective at 10:00 a.m., Eastern time, on October 26, 2011 or as soon as practical thereafter. Sincerely, GUGGENHEIM EQUAL WEIGHT ENHANCED EQUITY INCOME FUND By:/s/ Mark E. Mathiasen Name:Mark E. Mathiasen Title:Secretary Wells Fargo Securities, LLC 375 Park Avenue New York, New York 10152 October 24, 2011 VIA EDGAR Mr. Richard Pfordte Ms. Kimberly Browning U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC20549 Guggenheim Equal Weight Enhanced Equity Income Fund Registration Statement on Form N-2 File Nos. 333-175662 and 811-22584 Dear Mr. Pfordte and Ms. Browning: Pursuant to Rule 461 under the Securities Act of 1933, as amended, the undersigned, on behalf of the several underwriters, of the above captioned securities, hereby joins in the request of Guggenheim Equal Weight Enhanced Equity Income Fund that the effectiveness of the Registration Statement relating to such securities be accelerated so that the Registration Statement will become effective by 10:00 AM, Eastern Time, on October 26, 2011, or as soon thereafter as practicable. Sincerely, WELLS FARGO SECURITIES, LLC As Representative By: WELLS FARGO SECURITIES, LLC By:/s/ Jerry Raio Name:Jerry Raio Title:Managing Director
